





CITATION: Ryabikhina v. Savranskiy, 2011 ONCA 219



DATE: 20110322



DOCKET: C52486, C52793 & M39716



COURT OF APPEAL FOR ONTARIO



Sharpe, Gillese and Karakatsanis
JJ.A.



BETWEEN



Nadejda Ryabikhina



Plaintiff (Appellant)

and

Stanislav (Stan) (Stas) Savranskiy

Defendant (Respondent)



Nadejda Ryabikhina and Elena Ryabikhina, in person



Peter Danson, for the respondent Stanislav (Stan) (Stas)
          Savranskiy



Heard: March 21, 2011



On appeal from the order of Justice Edward P. Belobaba of the
          Superior Court of Justice dated July 6, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The motion judge did not err by disposing of this matter on the
    basis of qualified privilege and common law privilege.  There was no triable
    issue as to malice.  As a result, it was not necessary to determine the truth
    of the statements complained of.  Accordingly, the appeal is dismissed.  Costs
    to the respondent fixed at $5,000 inclusive of disbursements and applicable
  taxes.


